The record supports the court’s discretionary upward departure to a level three sex offender adjudication. Defendant committed a serious sexual assault that was similar to the offense requiring registration, but that was not accounted for in the risk assessment instrument because it was a subsequent offense. This conduct demonstrates that defendant poses an increased risk to public safety, and warrants the upward departure (see People v Buss, 44 AD3d 634, 635 [2007], affd 11 NY3d 553 [2008]). Concur — Andrias, J.P., Saxe, Sweeny, Moskowitz and Abdus-Salaam, JJ.